The opinion of the court was delivered by
Barrett, J.
It is familiar to the profession, that the language used in statutes penal as well as others, is to have its ordinary meaning, unless it appears to have been used, or that it might have been used, in a different meaning. It needs no discussion or illustration to show that when it is said that a man is intoxicated, the meaning is, that his condition has been produced by the drinking of intoxicating spirituous liquor. No additional word or expression is used or needed, to convey the full and unambiguous idea. Whenever any other idea is intended to be conveyed by the term intoxicated, or its equivalent, drunk, other words are always used, and are necessary to be used. It is sometimes said that a person is intoxicated or drunk with opium, or with ether, or with laughing-gas. But it is always felt and understood that such is an unusual and forced use of the words intoxicated, drunk, and the addition to them is needful in order to prevent misapprehension of the sense in which those words are thus used. We doubt not that the word intoxicated is in fact used in its common meaning and acceptation in the statute in question. There is, then, no need of any addition to the word when used in the complaint, in order fully, explicitly, and exclusively to indi*297cate the crime defined and meant by the statute, as the one made the subject of the prosecution instituted by that complaint. The rules of law as to complaining in the terms of the statute, and in some cases rendering it necessary to go beyond such terms, are as claimed by respondent’s counsel, and shown by the text-books and cases cited. This case is in conformity with those rules, and the complaint is sufficient in that respect.
The record sufficiently shows what the complaint was. If the appellant had deemed it material to have a copy of the original process filed in connection with the copy of the justice’s record, in order to the lawful entry of his appeal in the county court, it was his province to have procured and filed it. He, being the appealing party, and having entered his appeal in the county court, and taken a trial on a plea of not guilty on the complaint shown by the record, must be held to have no wider scope under his motion in arrest, than he would have had under a demurrer, if it had been interposed before pleading not guilty and trial thereon.
If respondent, before pleading and trial, had suggested a diminution of the necessary copies, by reason of the absence of a copy of the original process, the court might have given leave or made an order to have the omission supplied. We see no occasion for further remark.
Exceptions overruled, and judgment affirmed.